Citation Nr: 0636733	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-00 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right shoulder injury, , currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to October 
1987, and from September 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision, which, among 
other things, denied the veteran's claim for a rating in 
excess of 20 percent for his residuals of residuals of right 
shoulder injury.  In his January 2003 notice of disagreement 
(NOD), the veteran disagreed only with the decision as to the 
evaluation of the residuals of right shoulder injury.  The RO 
issued a statement of the case (SOC) in February 2003 and the 
veteran filed a substantive appeal in March 2003.  The 
veteran requested a videoconference hearing in the 
substantive appeal but withdrew this request in writing 
through his representative in a June 2006 statement.  See 
38 C.F.R. § 20.702(e).

The Board notes that in October 2000, the RO, among other 
things, denied the veteran's claim for service connection for 
left knee tendonitis due to an undiagnosed illness and 
granted service connection for pseudofolliculitis barbae with 
keloids with an evaluation of 10 percent effective April 10, 
2000.  The veteran filed a NOD with both the denial of the 
claim for service connection for a left knee disorder and the 
effective date assigned for pseudofolliculitis barbae, and 
the RO issued a December 2000 SOC as to both of these issues.  
In his December 2000 substantive appeal, however, the veteran 
indicated that he was appealing only as to the effective date 
for pseudofolliculitis barbae, and so did not perfect the 
appeal from the denial of the claim for service connection 
for left knee tendonitis due to an undiagnosed illness.  See 
38 C.F.R. § 20.202.  Moreover, in the June 2006 statement, 
the veteran through his representative requested withdrawal 
of his appeal as to the effective date of the grant of 
service connection for pseudofolliculitis barbae with 
keloids.  See 38 C.F.R. § 20.204.

Thus, although the veteran's representative addressed all 
three of the above issues in his October 2006 written brief 
presentation, the only issue remaining before the Board is 
the one listed on the title page of this decision.

FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran is right-hand dominant.

3. The veteran's right shoulder disability is manifested by 
arm motion limited to no more than approximately shoulder 
level.

4.  The veteran's right shoulder pain, fatigue, weakness, and 
lack of endurance have not been shown to be so disabling as 
to effectively limit the veteran's right arm function 
to halfway between his side and shoulder level.

5.  There is no evidence that the veteran's residuals of 
right shoulder injury cause frequent hospitalization or 
greater than average industrial impairment reflecting an 
exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
postoperative residuals of right shoulder injury are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5019, 5024, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The March 2001 pre-rating letter notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and requested that he advise the RO as to 
whether there was medical evidence showing treatment for his 
right shoulder disorder.  This letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the condition had worsened).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letter also indicated that if the veteran told the RO the 
date and location of VA treatment, the RO would obtain those 
treatment records.  The letter also explained the reasonable 
efforts VA would make in obtaining private treatment records.  
The letter also indicated that a statement of the veteran or 
someone with first hand knowledge of his disability would be 
helpful.  Additionally, RO told the veteran that he should 
submit any other evidence showing that his disability had 
gotten worse since the last time his claim the RO reviewed 
his claim, and thereby conveyed that the veteran furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that the RO's March 2001 letter thus 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefit.  In the matter now 
before the Board, the March 2001 letter addressed above-the 
document substantially meeting the VCAA's notice 
requirements-was furnished to the veteran before the 
December 2002 rating action on appeal; hence, Pelegrini's 
timing of notice requirement is met.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the May 2006 letter to the veteran along with 
additional information regarding disability ratings.  The 
Board points out that the fact that this notice was provided 
after the rating decision on appeal is not prejudicial to the 
appellant.  As indicated below, because the Board herein 
denies the claim for higher rating, no disability rating or 
effective date is being assigned; hence, there is no 
possibility of prejudice under Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available post-service VA and private medical records through 
2006.  In April 2003, December 2003, and February 2005, the 
veteran was afforded comprehensive VA-authorized examinations 
as to the severity of his right shoulder disorder, reports of 
which are of record.  There is also a November 2002 VA 
general medical examination report that included findings 
regarding the veteran's right shoulder.  A June 2006 
videoconference hearing was also scheduled to allow the 
veteran to present oral testimony regarding his right 
shoulder disorder, but, as noted, the veteran withdrew his 
hearing request in June 2006.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  Indeed, in the June 2006 statement, the veteran's 
representative wrote that the veteran "has no new evidence 
to provide VA." The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A September 1997 VA operation report indicates that the 
veteran underwent at that time a right shoulder arthroscopy 
with subacromial decompression and partial rotator cuff 
debridement.  The diagnoses were of right shoulder 
impingement with articular side partial rotator cuff tear.  
The veteran's postoperative residuals of right shoulder have 
been rated under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5019-
5024, applicable to bursitis and tenosynovitis.  The diseases 
listed in DCs 5013 to 5024 are rated as degenerative 
arthritis (under DC 5003), which, in turn is rated on the 
basis limitation of motion of the affected part.  Although 
right shoulder X-rays of November 2002, April 2003, and 
December 2003 were negative for any abnormalities, a January 
2002 X-ray report indicated that there were  osteoarthritis 
changes around the glenoid and an October 2002 MRI found mild 
degenerative change in the acromioclavicular joint.

DC 5201 applies to limitation of motion of the arm, both 
major and minor.  The veteran's service medical records and 
post-service records indicate that he is right handed, so the 
following criteria apply.  A 20 percent rating warranted for 
limitation of motion of the arm at the shoulder level, a 30 
percent rating is warranted for limitation of motion midway 
between the side and shoulder level, and a 40 percent rating 
is warranted where limitation of motion is to 25 degrees from 
the side.  38 C.F.R. § 4.71a, DC 5201.

The November 2002 VA examination indicates that forward 
elevation (flexion) was to 90 degrees, abduction to 90 
degrees, extension over 40 degrees, internal rotation 90 
degrees, and external rotation 60 degrees.  At that time, 
there was tenderness over the lateral deltoid and slight 
tenderness in the acromioclavicular joint, and the veteran 
could not reach behind him further than the right hand hip 
pocket because of pain in his right shoulder.  The April 2003 
VA-authorized examination  revealed right arm flexion to 120 
degrees, abduction to 130 degrees, external rotation to 80 
degrees, and internal rotation to 70 degrees.  On December 
2003 VA-authorized examination, flexion was to 80 degrees, 
abduction to 80 degrees, external rotation to 80 degrees, and 
internal rotation to 80 degrees.  On February 2005 VA-
authorized examination, flexion was to 150 degrees, abduction 
to 150 degrees, external rotation to 80 degrees, and internal 
rotation to 80 degrees.  VA outpatient treatment (VAOPT) 
records have contained similar range of motion figures, with 
a December 2002 note indicating forward flexion of 90 degrees 
passive, and August 2003 VAOPT note indicated that range of 
motion was good around the right shoulder, with passive 
abduction to 90 degrees, passive flexion to 90 degrees, 
active abduction to 80 degrees and active flexion to 80 
degrees.  The veteran could reach his right hand to his left 
shoulder and his right hand to his mid lower back.   A 
subsequent note of the same date indicated decreased range of 
motion.  

The above range of motion figures reflect that the veteran's 
residuals of right shoulder injury do not limit the motion of 
his arm to midway between the side and shoulder level; 
rather, limitation is at most to 80 degrees, which is 
slightly below shoulder level of 90 degrees.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Here, the April 2003 VA-authorized examiner wrote that the 
range of motion of the right shoulder was additionally 
limited with the major function impact of pain, fatigue, 
weakness, as well as lack of endurance; the December 2003 VA-
authorized examiner stated that pain was a significant factor 
in decreased range of motion on the right shoulder, but that 
fatigue, weakness, lack of endurance, and coordination did 
not contribute to decreased range of motion; and the February 
2005 VA-authorized examiner found that range motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, with pain having the major functional impact.  The 
Board notes, however, that these comments must be considered 
in light of the other evidence of record, to particularly 
include the objective range of motion findings shown on each 
examination.

Considering the overall record, the Board finds that the 
current 20 percent rating adequately compensates the veteran 
for functional loss due to pain and other factors.  The 
reported range of motion findings vary from indicating that 
the veteran was able to accomplish arm motion well above 
shoulder level to slightly below shoulder level.  Given the 
fact that the veteran sometimes has greater functional loss 
due to pain (such as was demonstrated objectively on 
examination in November 2002), his range of arm motion is, 
effectively, limited to approximately shoulder level-which s 
consistent with the currently assigned 20 percent 
rating.  However, there is no objective indication (to 
include any of the examiners' comments) that the veteran's 
pain, along with any fatigue, weakness, and/or lack of 
endurance that he may experience, is so disabling as 
to effectively limit his right arm function 
to halfway between his side and shoulder level, and warrant a 
higher, 30 percent rating under Diagnostic Code 5201.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
disability.  However, neither the VA or VA-authorized 
examinations nor the VAOPT records indicate that the 
residuals of right shoulder injury include ankylosis, 
impairment of humerus, or impairment of the clavicle or 
scapula.  As evaluation of the disability under Diagnostic 
Codes 5200, 5202 or 5203, respectively, is not warranted, 
these codes provide no basis for assignment of any higher 
rating.  

The above determinations are based upon consideration of 
pertinent provisions of VA's schedule for rating 
disabilities.  Additionally, the Board finds that there is no 
showing that the right shoulder disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the February 
2003 SOC).  

The veteran indicated that his right shoulder disability has 
caused him to miss work; for example on April 2003 VA-
authorized examination, he stated that the disability  caused 
him to lose approximately five to six months.  However, this 
assertion is not supported by objective evidence.  The 
current 20 percent rating clearly contemplates some 
interference with employment.  See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disabilities").  
However, there simply is no showing that this disability 
resulted in marked interference with employment (i.e., beyond 
that contemplated in a 20 percent rating).  Moreover, 
although the veteran indicated on April 2003 VA-authorized 
examination and elsewhere that his right shoulder disability 
limited his daily activities such as cooking, shopping, and 
mowing, the evidence does not reflect that it has caused or 
causes frequent periods of hospitalization, or that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  The Board further notes 
that the Social Security Administration determination of 
disability-while not binding on VA, see Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991)-identified the 
veteran's depression and chronic pain syndrome as "severe" 
impairments causing disability (p. 4) without specifically 
noting his right shoulder disorder. 

In the absence of evidence of the factors described in the 
regulation, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for a rating in 
excess of 20 percent for service-connected residuals of right 
shoulder injury must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for an increased rating for postoperative residuals 
of right shoulder injury, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


